Fourth Court of Appeals
                               San Antonio, Texas
                                      May 4, 2020

                                  No. 04-20-00227-CV

                           THE CITY OF MASON, TEXAS,
                                    Appellant

                                           v.

                          BLUE OAK ENGINEERING, LLC,
                                    Appellee

                   From the 452nd District Court, Mason County, Texas
                                Trial Court No. 195900
                     Honorable Robert Rey Hofmann, Judge Presiding


                                    ORDER

      Appellant’s motion for an extension of time to file its brief is GRANTED.


                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court